EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 recites “A timepiece comprising a rotating piezoelectric motor according to claim 1.” in lines 1-2, it has been changed to -- A timepiece comprising the rotating piezoelectric motor according to claim 1. --
Drawings
The drawings were received on 16 July 2021.  These drawings are acceptable.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotating piezoelectric motor comprising, inter alia, the rotating piezoelectric motor including a device for holding the portion of the cylindrical part inside the housing and generating a force on the passive element in a direction from the free end towards the one end of one of the arms. 
Claims 2 and 8-11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
inter alia, the rotating piezoelectric motor including a device for holding the portion of the cylindrical part inside the housing, wherein the holding device includes a securing element and an elastic element, fixed to the securing element on the one hand and bearing against the portion of the cylindrical part on the other.
Claim 4 depends on claim 3 therefore this claim is allowable as being dependent on an allowable base claim.
Independent claim 5 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotating piezoelectric motor comprising, inter alia, the rotating piezoelectric motor including a device for holding the portion of the cylindrical part inside the housing, wherein the holding device is able to generate a magnetic force on the portion of the cylindrical part.
Claims 6-7 depend directly or indirectly on claim 5 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




23 July 2021

/EMILY P PHAM/Primary Examiner, Art Unit 2837